IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE        §
PETITION OF WILLIAM J. WEBB § No. 445, 2016
FOR A WRIT OF MANDAMUS.     §

                           Submitted: September 2, 2016
                           Decided:   October 27, 2016

Before HOLLAND, VALIHURA and VAUGHN, Justices.

                                      ORDER

      This 27th day of October 2016 upon consideration of the petition for a writ of

mandamus filed by William J. Webb, Jr., and the answer filed by the State of

Delaware, it appears to the Court that:

      (1)    On February 18, 2016, William J. Webb, Jr., with the assistance of

counsel, pled guilty to one count of harassment and two counts of noncompliance

of bond in the Court of Common Pleas and was sentenced to a total of one year and

thirty days at Level V suspended after sixty days for eleven months of probation.

Following his sentencing, Webb filed pro se appeals in the Superior Court and

motions to withdraw the guilty plea and for postconviction relief in the Court of

Common Pleas.1

      (2)    The Court of Common Pleas appointed substitute counsel to represent

Webb on the motions to withdraw the guilty plea and for postconviction relief. In


1
 The Court has taken judicial notice of the Superior Court and Court of Common Pleas case
dockets in State v. Webb, Cr. ID Nos. 1512013701 and 1601010958.
the Superior Court, Webb’s appointed counsel filed a motion to stay the briefing,

which was granted.

          (3)    Webb continued to file pro se applications in the Superior Court,

filing a petition for a writ of habeas corpus on August 10, 2016. The petition was

denied on August 12, 2016. On August 25, 2016, Webb’s counsel filed a motion

to withdraw in the Superior Court. The motion to withdraw is pending.

          (4)    Webb seeks to invoke the original jurisdiction of this Court to issue a

writ of mandamus ordering the Superior Court to take action on his appeals. A

writ of mandamus is a command to compel a court or a judge of the court to

perform an official, legal duty.2

          (5)    There is no basis for the issuance of a writ of mandamus in this case.

First, Webb was without authority to file his mandamus petition in this Court.

Unless and until his counsel is granted leave to withdraw in the Superior Court,

Webb’s representation rests exclusively with his counsel and only counsel is

permitted to act on Webb’s behalf.3 Second, Webb has not demonstrated that the

Superior Court has failed or refused to perform a duty.              After appealing his

convictions in the Superior Court, Webb filed motions seeking relief from the same



2
    In re Taylor, 143 A.3d 4, 6 (Del. 2016).
3
 In re Humes, 2006 WL 1547970, at *1 (Del. June 5, 2006) (citing In re Haskins, 551 A.2d 65,
66 (Del. 1988)).
                                               2
convictions in the Court of Common Pleas. As a result of Webb’s own actions, the

Superior Court stayed the briefing in the appeals.

      NOW, THEREFORE, IT IS ORDERED that the petition for a writ of

mandamus is DENIED.

                                       BY THE COURT:

                                       /s/Karen L. Valihura
                                             Justice




                                         3